Appeal from a decision of the Unemployment Insurance Appeal Board, filed March 19, 1992, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant, a sports writer for a newspaper, was fired from his job following a verbal and physical altercation with the owner of a minor league baseball team while covering a game. The record reveals that claimant’s work history included a number of warnings about his conduct. In addition, claimant had signed a copy of his employer’s rules of conduct which prohibited the use of abusive language and unbecoming moral conduct while at work. Under the circumstances, substantial evidence exists to support the decision of the Board that claimant’s actions were detrimental to the employer’s interest and constituted misconduct, thereby disqualifying him from receiving unemployment insurance benefits.
Mikoll, J. P., Mercure, Crew III and Yesawich Jr., JJ., concur. Ordered that the decision is affirmed, without costs.